Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 1 of 13 PageID: 12064




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



   IN RE THALOMID AND REVLIMID
                                                      Civ. No. 14-6997 (MCA) (MAH)
   ANTITRUST LITIGATION




                                 FINAL JUDGMENT

        Plaintiffs International Union of Bricklayers and Allied Craft Workers Local

  1 Health Fund, the City of Providence, International Union of Operating Engineers

  Local 39 Health and Welfare Trust Fund, The Detectives’ Endowment Association,

  New England Carpenters Health Benefits Fund, and David Mitchell, on behalf of

  themselves and the Settlement Class (collectively, “Plaintiffs”) and Defendant

  Celgene Corporation (“Celgene”) entered into a Settlement Agreement to fully and

  finally resolve the Plaintiffs’ claims against Celgene as filed with the Court on April

  3, 2020 (ECF No. 312-3). On October 2, 2020, the Court entered an Order granting

  final approval of the Settlement between Plaintiffs and Celgene (ECF No. 325).

        IT IS THEREFORE HEREBY ADJUDGED AND DECREED:

        1.     Pursuant to the Court’s Order dated October 2, 2020, the requirements

  of Rule 23 of the Federal Rules of Civil Procedure for the purpose of settlement are

  satisfied, and the following Settlement Class was certified:
                                            1
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 2 of 13 PageID: 12065




        All persons or entities who purchased and/or paid for some or all of the
        purchase price of Thalomid or Revlimid in any form, before the
        preliminary approval date (May 20, 2020), in California, the District of
        Columbia, Florida, Kansas, Maine, Massachusetts, Michigan,
        Nebraska, New York, North Carolina, Oregon, Pennsylvania, Rhode
        Island, or Tennessee, for consumption by themselves, their families, or
        their members, employees, insureds, participants, or beneficiaries, but
        excluding the following:

               a.     Celgene and its officers, directors, management,
                      employees, subsidiaries, parents, or affiliates;

               b.     All federal or state governmental entities, except cities,
                      towns, or municipalities with self-funded prescription
                      drug plans;

               c.     All persons or entities who only purchased Revlimid or
                      Thalomid for purposes of resale directly from Celgene or
                      its affiliates;

               d.     The entities listed on Attachment A to the Settlement
                      Agreement (ECF No. 312-3 at 18-22);

               e.     Fully insured health plans;

               f.     Stop-loss insurers; and

               g.     The judges in this case and any members of their
                      immediate families.

        2.     The excluded entities identified in Attachment A to the Settlement

  Agreement and the only entities to have timely and validly requested exclusion from

  the Settlement Class are listed in Exhibit 1, which is attached hereto and incorporated

  by reference herein. All entities listed in Exhibit 1 are hereby excluded from the

  Settlement Class, are not bound by this Final Judgment, and may not make any claim

                                            2
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 3 of 13 PageID: 12066




  or receive any benefit from the Settlement, whether monetary or otherwise. No

  further exclusion requests shall be permitted by the Court.

        3.     Upon the occurrence of the Effective Date 1 and in consideration of the

  payment by Celgene of the Settlement Amount, the Releasing Parties shall be

  deemed to and do hereby completely, finally and forever release, acquit, and

  discharge the Released Parties from any and all claims, counterclaims, demands,

  actions, potential actions, suits, and causes of action, losses, obligations, damages,

  matters and issues of any kind or nature whatsoever, and liabilities of any nature,

  including without limitation claims for costs, expenses, penalties, and attorneys'

  fees, whether class, individual, or otherwise, that the Releasing Parties, or any of

  them, ever had or now has directly, representatively, derivatively or in any other

  capacity against any of the Released Parties, whether known or unknown, suspected

  or unsuspected, asserted or unasserted, foreseen or unforeseen, actual or contingent,

  accrued or unaccrued, matured or unmatured, disclosed or undisclosed, apparent or

  unapparent, liquidated or unliquidated, or claims that have been, could have been,

  or in the future might be asserted in law or equity, on account of or arising out of or

  resulting from or in any way related to any conduct regardless of where it occurred

  at any time prior to the Effective Date concerning the purchase, reimbursement for



  1
   The definitions set forth in Section A of the Settlement Agreement, ECF No. 312-
  3, are incorporated herein.
                                            3
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 4 of 13 PageID: 12067




  and/or payment for some or all of the purchase price for Thalomid or Revlimid in

  any form, including without limitation, claims based in whole or in part on the facts,

  occurrences, transactions, or other matters alleged in the Action, or otherwise the

  subject of the Action, which arise under any antitrust, unfair competition, unfair

  practices, price discrimination, unitary pricing, trade practice, consumer protection,

  unjust enrichment, civil conspiracy law, or any other law, code, rule, or regulation

  of any country or jurisdiction worldwide, including under federal or state law, and

  regardless of the type or amount of damages claimed, from the beginning of time

  through the Effective Date (the “Released Claims”). However, nothing herein shall

  release any claims for product liability, breach of warranty, breach of contract, or

  tort of any kind (other than a breach of contract, breach of warranty or tort based on

  any factual predicate in this Action), a claim arising out of violation of Uniform

  Commercial Code, or personal or bodily injury.

        4.     The Releasing Parties hereby covenant and agree that they shall not,

  hereafter, sue or otherwise seek to establish liability against any of the Released

  Parties based, in whole or in part, upon any of the Released Claims.

        5.     In addition, the Releasing Parties hereby expressly waive and release

  any and all provisions, rights, and benefits conferred by § 1542 of the California

  Civil Code, which reads:

        Section 1542. General Release--Claims Extinguished. A general
        release does not extend to claims that the creditor or releasing party
                                            4
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 5 of 13 PageID: 12068




        does not know or suspect to exist in his or her favor at the time of
        executing the release and that, if known by him or her, would have
        materially affected his or her settlement with the debtor or released
        party.

  or by any law of any state or territory of the United States or other jurisdiction, or

  principle of common law, which is similar, comparable or equivalent to§ 1542 of

  the California Civil Code. The Releasing Parties may hereafter discover facts other

  than or different from those which he, she or it knows or believes to be true with

  respect to the claims which are the subject matter of this Paragraph, but the Releasing

  Parties hereby expressly waive and fully, finally and forever settle and release any

  known or unknown, suspected or unsuspected, accrued or unaccrued, contingent or

  non-contingent claim that would otherwise fall within the definition of Released

  Claims, whether or not concealed or hidden, without regard to the subsequent

  discovery or existence of any such additional or different facts. The parties

  acknowledge that the foregoing waiver was separately bargained for and is a key and

  integral element of the Agreement of which the release is a part.

        6.     Without affecting the finality of this Final Judgment, the Court retains

  exclusive jurisdiction over the Action and the Settlement Agreement, including the

  administration, interpretation, consummation, and enforcement of the Settlement

  Agreement.




                                            5
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 6 of 13 PageID: 12069




        7.     Therefore, the Court finds that there is no just reason for delay and

  hereby directs the entry of this Final Judgment of dismissal with prejudice forthwith

  as to the Released Parties.



  IT IS SO ORDERED this __
                        30 day of ______________,
                                   October        2020.



                                                     __________________________
                                                     Madeline Cox Arleo, U.S.D.J.




                                           6
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 7 of 13 PageID: 12070




                     EXHIBIT 1
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 8 of 13 PageID: 12071




         ATTACHMENT A ENTITIES (EXCLUDED FROM SETTLEMENT CLASS)


     Accountable Care Options, LLC, c/o MSP Recovery Claims, Series LLC
     Aetna, Inc.
     Aetna, Inc. Self-Funded Groups
     All Savers Insurance Company
     All Savers Life Insurance Company of California
     AmeriChoice of New Jersey, Inc.
     AMERIGROUP Community Care of New Mexico, Inc.
     AMERIGROUP District of Columbia, Inc.
     AMERIGROUP Florida, Inc.
     AMERIGROUP Insurance Company (TX)
     AMERIGROUP Iowa, Inc.
     AMERIGROUP IPA of New York, LLC
     AMERIGROUP Kansas, Inc.
     AMERIGROUP Louisiana, Inc.
     AMERIGROUP Maryland, Inc.
     AMERIGROUP Nevada, Inc.
     AMERIGROUP New Jersey, Inc.
     AMERIGROUP Partnership Plan, LLC
     AMERIGROUP Tennessee, Inc.
     AMERIGROUP Texas, Inc.
     AMERIGROUP Washington, Inc.
     AMGP Georgia Managed Care Company, Inc.
     Anthem Blue Cross Life and Health Insurance Company
     Anthem Health Plans, Inc.
     Anthem Health Plans of Kentucky, Inc.
     Anthem Health Plans of Maine, Inc.
     Anthem Health Plans of New Hampshire, Inc.
     Anthem Health Plans of Virginia, Inc.
     Anthem, Inc.
     Anthem, Inc. Self-Funded Group
     Anthem Insurance Companies, Inc.
     Anthem Kentucky Managed Care Plan, Inc.
     Arizona Physicians IPA, Inc.
     ATH Holding Company, LLC
     AvMed, Inc., c/o MSP Recovery Claims, Series LLC
     Better Health, Inc.
     Blue Cross and Blue Shield Association
     Blue Cross and Blue Shield of Florida, Inc.
     Blue Cross and Blue Shield of Florida, Inc. Self-Funded Groups
     Blue Cross and Blue Shield of Georgia, Inc.
     Blue Cross and Blue Shield of North Carolina
     Blue Cross and Blue Shield of North Carolina Self-Funded Groups
     Blue Cross and Blue Shield of Rhode Island

                                             2
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 9 of 13 PageID: 12072




     Blue Cross and Blue Shield of Rhode Island Self-Funded Groups
     Blue Cross and Blue Shield of Vermont
     Blue Cross and Blue Shield of Vermont Self-Funded Groups
     Blue Cross Blue Shield Healthcare Plan of Georgia, Inc.
     Blue Cross Blue Shield of Kansas City
     Blue Cross Blue Shield of Kansas City Self-Funded Groups
     Blue Cross Blue Shield of Massachusetts
     Blue Cross Blue Shield of Massachusetts Self-Funded Groups
     Blue Cross Blue Shield of Minnesota
     Blue Cross Blue Shield of Minnesota Self-Funded Groups
     Blue Cross Blue Shield of Tennessee, Inc.
     Blue Cross Blue Shield of Tennessee, Inc. Self-Funded Groups
     Blue Cross Blue Shield of Wisconsin
     Blue Cross of California
     Blue Cross of California Partnership Plan, Inc.
     Blue Shield of California
     Blue Shield of California Self-Funded Groups
     Biocon Limited
     Broward Primary Partners, LLC, c/o MSP Recovery Claims, Series LLC
     CareFirst BlueChoice, Inc.
     CareFirst of Maryland, Inc.
     CareFirst of Maryland, Inc. BlueChoice Self-Funded Groups
     Care Improvement Plus of Texas Insurance Company
     Care Improvement Plus South Central Insurance Company
     Care Improvement Plus Wisconsin Insurance Company
     CareMore Health Plan
     CareMore Health Plan of Nevada
     CareMore, LLC
     Centene Corporation
     CFA, LLC
     Cigna Health and Life Insurance Company
     Cigna Health and Life Insurance Company Self-Funded Groups
     Clinica Las Mercedes, c/o MSP Recovery Claims, Series LLC
     Communuty Health Providers, Inc., c/o MSP Recovery Claims, Series LLC
     Community Insurance Company
     Compcare Health Services Insurance Corporation
     Dental Benefit Providers of California, Inc.
     Dental Benefit Providers of Illinois, Inc.
     EmblemHealth
     EmblemHealth Self-Funded Groups
     Empire HealthChoice Assurance, Inc.
     Empire HealthChoice HMO, Inc.
     Fallon Community Health Plan, Inc., c/o MSP Recovery Claims, Series LLC
     Family Physicians Group, Inc. d/b/a Family Physicians of Winter Park, Inc., co/o MSP
     Recovery Claims, Series LLC
     Golden Rule Insurance Company

                                            3
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 10 of 13 PageID: 12073




      Government Employees Health Association
      Group Health Inc., c/o MSP Recovery Claims, Series LLC
      Group Hospitalization and Medical Services, Inc.
      Harken Health Insurance Company
      Harvard Pilgrim Health Care, Inc.
      Harvard Pilgrim Health Care, Inc. Self-Funded Groups
      Hawaii Medical Service Association
      Hawaii Medical Service Association Self-Funded Groups
      Health Care Advisor Services, Inc., c/o MSP Recovery Claims Series LLC
      Health Care Service Corporation
      Health Care Service Corporation Self-Funded Groups
      Health First Health Plans, Inc., c/o MSP Recovery Claims, Series LLC
      Health Insurance Plan of Greater NY, c/o MSP Recovery Claims, Series LLC
      HealthKeepers, Inc.
      HealthPartners, Inc.
      HealthPartners, Inc. Self-Funded Groups
      Health Plan of Nevada, Inc.
      HealthPlus, LLC
      HealthSun Health Plans, Inc.
      Healthy Alliance Life Insurance Company
      Highmark Blue Cross Blue Shield
      HMO Colorado, Inc.
      HMO Missouri, Inc.
      Horizon Blue Cross Blue Shield of New Jersey
      Humana, Inc.
      Humana, Inc. Self-Funded Groups
      Hygea Health Holdings, Inc., c/o MSP Recovery Claims, Series LLC
      Independent Health
      Interamerican Medical Center Group LLC, c/o MSP Recovery Claims, Series LLC
      MAMSI Life and Health Insurance Company
      Matthew Thornton Health Plan, Inc.
      MCCI Group Holdings, LLC, c/o MSP Recovery Claims, Series LLC
      MD-Individual Practice Association, Inc.
      Medica HealthCare Plans, Inc.
      Medica Health Plans of Florida, Inc.
      Medical Consultants Management, LLC, c/o MSP Recovery Claims, Series LLC
      Medical IPA of the Palm Beaches, Inc., c/o MSP Recovery Claims, Series LLC
      Medical Mutual
      MVP Health Care
      MVP Health Care Self-Funded Groups
      National Pacific Dental, Inc.
      Neighborhood Health Partnership, Inc.
      Nevada Pacific Dental
      Optimum Choice, Inc.
      Optum360 Services, Inc.
      OptumRx Group Holdings, Inc.

                                              4
1Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 11 of 13 PageID: 12074




       OptumRx, Inc.
       Oxford Health Insurance, Inc.
       Oxford Health Plans (CT), Inc.
       Oxford Health Plans (NJ), Inc.
       Oxford Health Plans (NY), Inc.
       PacifiCare Life Assurance Company
       PacifiCare Life and Health Insurance Company
       PacifiCare of Arizona, Inc.
       PacifiCare of Colorado, Inc.
       PacifiCare of Nevada, Inc.
       Peninsula Heath Care, Inc.
       Peoples Health, Inc.
       Physician Access Urgent Care Group, LLC, c/o MSP Recovery Claims, Series LLC
       Physicians Health Choice of Texas, LLC
       Priority Health Care, Inc.
       Preferred Care Partners, Inc.
       Preferred Medical Plan, Inc., c/o MSP Recovery Claims, Series LLC
       Preferred Primary Care, LLC, c/o MSP Recovery Claims, Series LLC
       Premera Blue Cross
       Premera Blue Cross Self-Funded Groups
       Priority Health
       Priority Heath Self-Funded Groups
       Professional Health Choice, Inc., c/o MSP Recovery Claims, Series LLC
       Risk Watchers, Inc., c/o MSP Recovery Claims, Series LLC
       Rocky Mountain HealthCare Options, Inc.
       Rocky Mountain Health Maintenance Organization, Incorporated
       Rocky Mountain Hospital and Medical Service, Inc.
       Sierra Health and Life Insurance Company, Inc.
       Simply Healthcare Plans, Inc.
       Symphonix Health Insurance, Inc.
       Transatlantic Healthcare, LLC, c/o MSP Recovery Claims, Series LLC
       Trinity Physicians, LLC, c/o MSP Recovery Claims, Series LLC
       Tufts Associated Health Plans, Inc.
       Tufts Associated Health Plans, Inc. Self-Funded Groups
       UHC of California
       UNICARE Health Insurance Company of Texas
       UNICARE Health Insurance Company of the Midwest
       UNICARE Health Plan of Kansas, Inc.
       UNICARE Health Plan of West Virginia, Inc.
       UNICARE Health Plans of Texas, Inc.
       UNICARE Health Plans of the Midwest, Inc.
       Unimerica Life Insurance Company of New York
       Unison Health Plans of Delaware, Inc.
       United HealthCare Services, Inc.
       UnitedHealth Group Incorporated / Optum360 Services, Inc.
       UnitedHealthcare Benefits of Texas, Inc.

                                               5
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 12 of 13 PageID: 12075




      UnitedHealthcare Benefits Plan of California
      UnitedHealthcare Community Plan, Inc.
      UnitedHealthcare Community Plan of California, Inc.
      UnitedHealthcare Community Plan of Georgia, Inc.
      UnitedHealthcare Community Plan of Ohio, Inc.
      UnitedHealthcare Community Plan of Texas, Inc.
      UnitedHealthcare Insurance Company
      UnitedHealthcare Insurance Company of Illinois
      UnitedHealthcare Insurance Company of New York
      UnitedHealthcare Insurance Company of the River Valley
      UnitedHealthcare Insurance Designated Activity Company
      UnitedHealthcare Integrated Services, Inc.
      UnitedHealthcare Life Insurance Company
      UnitedHealthcare of Alabama, Inc.
      UnitedHealthcare of Arizona, Inc.
      UnitedHealthcare of Arkansas, Inc.
      UnitedHealthcare of Colorado, Inc.
      UnitedHealthcare of Florida, Inc.
      UnitedHealthcare of Georgia, Inc.
      UnitedHealthcare of Illinois, Inc.
      UnitedHealthcare of Kentucky, Ltd.
      UnitedHealthcare of Louisiana, Inc.
      UnitedHealthcare of Mississippi, Inc.
      UnitedHealthcare of New England, Inc.
      UnitedHealthcare of New Mexico, Inc.
      UnitedHealthcare of New York, Inc.
      UnitedHealthcare of North Carolina, Inc.
      UnitedHealthcare of Ohio, Inc.
      UnitedHealthcare of Oklahoma, Inc.
      UnitedHealthcare of Pennsylvania, Inc.
      UnitedHealthcare of Texas, Inc.
      UnitedHealthcare of the Mid-Atlantic, Inc.
      UnitedHealthcare of the Midlands, Inc.
      UnitedHealthcare of the Midwest, Inc.
      UnitedHealthcare of Utah, Inc.
      UnitedHealthcare of Washington, Inc.
      UnitedHealthcare of Wisconsin, Inc.
      UnitedHealthcare Plan of the River Valley, Inc.
      USAble Mutual Insurance Company d/b/a Arkansas Blue Cross and Blue Shield
      Verimed IPA, LLC, c/o MSP Recovery Claims, Series LLC
      Vidamax Medical Center (Fictious name) for St. Jude Medical Group Corp., c/o MSP
      Recovery Claims, Series LLC
      WellCare Health Plans, Inc.
      WellCare Health Plans, Inc. Self-Funded Groups
      Wellmark Blue Cross and Blue Shield
      Wisconsin Collaborative Insurance Company

                                           6
Case 2:14-cv-06997-MCA-MAH Document 328 Filed 10/20/20 Page 13 of 13 PageID: 12076




                2020 EXCLUSIONS (EXCLUDED FROM SETTLEMENT CLASS)

      Blue Cross Blue Shield of South Carolina
      Blue Cross Blue Shield of South Carolina on behalf of its self-funded groups
      ConnectiCare, Inc., c/o MSP Recovery Claims, Series LLC
      Medco Containment Insurance Company of New York
      Medco Containment Life Insurance Company
      Molina Healthcare Inc.
      Molina Healthcare of California
      Molina Healthcare of Florida, Inc.
      Molina Healthcare of Illinois, Inc.
      Molina Healthcare of Kentucky, Inc.
      Molina Healthcare of Michigan, Inc.
      Molina Healthcare of Missouri, Inc.
      Molina Healthcare of Mississippi, Inc.
      Molina Healthcare of New Mexico, Inc.
      Molina Healthcare of New York, Inc.
      Molina Healthcare of Ohio, Inc.
      Molina Healthcare of Puerto Rico, Inc.
      Molina Healthcare of South Carolina, Inc.
      Molina Healthcare of Texas, Inc.
      Molina Healthcare of Utah, Inc.
      Molina Healthcare of Virginia, Inc.
      Molina Healthcare of Washington, Inc.
      Molina Healthcare of Wisconsin, Inc.




                                                 7
